Citation Nr: 1108357	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-40 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 1972 in the United States Marine Corps.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In December 2009, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  

The Veteran also submitted a Notice of Disagreement (NOD) with the RO's December 2006 denial of his claim for service connection for a cervical spine disorder.  But after receiving a statement of the case (SOC) addressing this claim in December 2007, he did not perfect his appeal of this claim by then filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2009).  So this claim is not before the Board.

This case previously reached the Board in March 2010, at which time the Board issued a decision denying service connection for PTSD.  However, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2010 Order and Joint Motion, the Court vacated the Board's decision and remanded the PTSD claim to the Board.  Specifically, the Court instructed that the Veteran be provided adequate Veterans Claims Assistance Act (VCAA) notice concerning the evidence necessary to verify in-service PTSD stressors.  

Upon return from the Court, the Board sent a January 2011 letter to the Veteran and his attorney informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the Agency of Original Jurisdiction (AOJ) to consider the evidence or whether he waived this right.  See generally 38 C.F.R. § 1304 (2010).  In response, the Veteran and his attorney have submitted additional medical evidence, legal argument, and stressor information without a waiver of AOJ consideration.  In fact, in a February 2011 letter, the Veteran's attorney requested that the Board remand the claim to the AOJ.  However, since the Board in the present decision is granting the PTSD appeal based on the additional stressor evidence, there is no prejudice in considering the evidence without a waiver.  See 38 C.F.R. § 1304(c).   


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with PTSD as a result of mortar attacks and other stressors experienced during his Vietnam service with the Marine Corps from March 2, 1971 to June 19, 1971.   

2.  While not all of the Veteran's alleged stressors have been verified, or presumed to have occurred, there is credible evidence corroborating the occurrence of at least one claimed stressor - specifically, the mortar attacks in March 1971 at Da Nang Airbase during his Vietnam service with the Marine Corps.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, although the Court in the November 2010 Joint Motion indicated there was an error in the content of VCAA notice, such error is harmless and will not be further discussed.  

Governing Laws and Regulations for Service Connection for PTSD

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).  

Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, after-the-fact medical nexus evidence cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.  That is, just because a physician or other health professional accepted a Veteran's description of his military experiences as credible and diagnosed him as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this regard, generally, a medical provider cannot provide supporting evidence that a claimed in-service event actually occurred based on a post-service medical examination.  Moreau, 9 Vet. App. at 395-96.  The Veteran's own statements to the medical provider will not serve as sufficient corroboration of the alleged stressor.  Independent verification is required.  Id.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Analysis - PTSD

Service Personnel Records (SPRs) and the Veteran's DD Form 214 confirm that he served in Vietnam from March 2, 1971 to June 19, 1971, with the U.S. Marine Corps HQ and Service Company, Supply Battalion, First Force Service Regiment (FSR), later subsumed by the Force Logistic Command (FLC).  On March 2, 1971, an SPR embarkation slip noted that he landed Da Nang Airbase.  His DD Form 214 reveals that the Veteran served as a supply administrative man as his military occupational specialty (MOS).  His SPRs generally note that he participated in operations against Communist insurgent forces in Vietnam.  He was awarded the National Service Defense Medal and Vietnam Service Medal.  He did not receive any wounds in action.    

The Veteran contends that he suffers from PTSD as the result of several alleged stressors that occurred during his service in Vietnam.  First, he says that while stationed at Red Beach Marine Base in Da Nang, Vietnam, he was subject to enemy rocket fire, small arms fire, and mortar attacks from March 1971 to June 1971.  He asserts the first attack was within several days of arrival in March 1971.  He also says he was subject to these types of attacks while driving a truck in a supply convoy on occasion.  See August 2006 VA psychological examination; September 2007 VA psychologist letter; June 2008 VA Vet Center record; Travel Board hearing testimony at page 6; and July 2010 personal statement.  

Second, he says that he witnessed body bags being transported on occasion, with one specific instance being at the runway upon arrival at Red Beach Marine Base in Da Nang, Vietnam in February 1971.  See August 2006 VA psychological examination; August 2007 VA Vet Center record.  

Third, he says that he witnessed friends being killed in Vietnam.  He did not provide any specific location, date, or names for the fatalities.  See August 2006 VA psychological examination; September 2007 VA psychologist letter.  

Fourth, he says that while assigned to the rear of a supply truck sometime in April, May, or June of 1971, he cut off the arm of a civilian Vietnamese child with a machete in order to defend the supply truck.  This is the most frequently discussed of his alleged stressors.  See August 2006 VA psychological examination; September 2007 VA psychologist letter; June 2008 VA Vet Center record; Travel Board hearing testimony; February 2006 claim; May 2006 stressor statement; VA treatment records dated in May 2006 and November 2007; and July 2010 personal statement.  

With regard to combat, although the Veteran at times has labeled his stressors as combat-related, although the Veteran served in Vietnam from March 2, 1971 to June 19, 1971, the Veteran's SPRs do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  SPRs indicate that he participated in "operations" against Communist insurgent forces in Vietnam, but there is no specific mention of combat.  STRs are negative for any evidence of an in-service wound that could relate to combat.  His MOS is listed as a supply administrative man, which is not a MOS of someone typically involved in combat operations.  In fact, the Federal Circuit recently held that the term "engaged in combat with the enemy" in § 1154(b) requires that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, as determined on a case-by-case bases.  A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of § 1154(b)."  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  In this regard, Unit Command Chronologies from March to June of 1971 do not reveal any instances of enemy contact.  The Veteran's assertions that he engaged in combat with the enemy are not ignored, but are not sufficient, by themselves, to establish a combat related stressor through his lay testimony alone.  As such, the combat presumption in connection with PTSD is not for application.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  The remaining question is whether there is credible supporting evidence that any of the alleged in-service stressors actually occurred.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.

In this respect, there is sufficient corroborative, circumstantial evidence to verify the in-service stressor of mortar attacks in March 1971 at Da Nang Airbase during his Vietnam service with the Marine Corps.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  Specifically, the Veteran has submitted Internet photos of mortar and rocket attacks on Da Nang on March 4, 1971, when the Veteran was stationed there.  He has also submitted a March 2010 Internet article discussing mortar and rocket attacks on Da Nang on several occasions in March 1971.  SPRs confirm the Veteran's unit was in Da Nang in March 1971.  Moreover, the claimed mortar attacks stressor is consistent with the places, types, and circumstances of the Veteran's service in the Marine Corps.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  There is no specific information suggesting the Veteran was not present during the alleged mortar attacks during his several months in Vietnam.  The Veteran has credibly and consistently stated that that he experienced incoming mortar attacks on various occasions.  The Board emphasizes that a stressor need not be corroborated in every detail.  Pentecost, 16 Vet. App. at 128.  

However, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In particular, the remaining question here is whether there is current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as competent evidence of a nexus between current PTSD symptomatology and any verified in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, VA medical personnel diagnosed the Veteran with PTSD in accordance with VA regulation, as well provided medical evidence of a link between several of his reported stressors, including the verified mortar attacks, and his PTSD diagnosis.  See August 2006 VA psychological examination; September 2007 VA psychologist letter; July 2010 VA psychiatric note.  This evidence is also supported by VA treatment and VA Vet Center records dated from 2006 to 2010 revealing treatment, medication, and group and individual therapy for PTSD.  Much of the VA and Vet Center psychiatric and psychological evaluations appear to have been based on testing in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).  There is no contrary medical evidence of record.  

Giving the Veteran the benefit of the doubt, his stressor of experiencing mortar attacks is sufficiently corroborated; thus, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This decision does not in any way suggest that all of his present psychiatric impairments are related to his military service.  But that notwithstanding, the precise nature and extent of his now service-connected PTSD is not before the Board at this time.  Only when the RO rates the PTSD will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


ORDER

Service connection for PTSD is granted.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


